DETAILED ACTION
Examiner acknowledges receipt of the reply filed 12/17/2021, in response to the non-final office action mailed 9/17/2021.
Claims 6-8 are pending.  Claims 1-5 and 9-11 have been canceled.
Claims 6-8 are being allowed on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification- withdrawn
The objection to the abstract in specification is withdrawn in view the amendment filed 12/17/2021.
 
Claim Objections- withdrawn
The rejection of claims 1, 2, 6, 7, 9, and 10 is withdrawn in view the amendment filed 12/17/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 2, 6, 7, 9, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 12/17/2021.


Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 5, and 6 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Antohi et al. (Journal of molecular structure 430: 247-258 (1998) - previously cited), is withdrawn in view the amendment filed 12/17/2021.
The rejection of claims 1, 5, and 6 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liang et al. (J. Am. Chem. Soc. 114:4440-4442 (1992) - previously cited), is withdrawn in view the amendment filed 12/17/2021.
The rejection of claims 1-3, 9, and 10 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cui et al. (CN 101538236 A- previously cited), is withdrawn in view the amendment filed 12/17/2021.
The rejection of claims 1-3, 9, and 10 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mhaskar et al. (JAOCS 69:643-646 (1992) - previously cited), is withdrawn in view the amendment filed 12/17/2021.
The rejection of claims 1-4 and 9-11 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grassert et al. (Chirality 10:754-759 (1998) - previously cited), is withdrawn in view the amendment filed 12/17/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kendall Gurule on 1/04/2022.
The claims have been amended as follows: 

7. (currently amended) The dipeptide of formula (I) according to claim 6, wherein X is selected from the group consisting of lauroyl12), myristoyl14) and palmitoyl16).


	Claims 6 and 8 are allowed as set forth in the amendment filed 12/17/2021.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: a dipeptide of formula (I) X-Pro-Ala-Y, wherein X is selected from the group consisting of octanoyl, decanoyl, lauroyl, myristoyl, palmitoyl, stearoyl, biotinoyl, elaidoyl, oleoyl and lipoyl; wherein at the C terminal end of the dipeptide of formula (1), Y is selected from the group consisting of OH, OR1, NH2, NHR1 and NR1R2; and wherein the dipeptide of formula (1) does not include the dipeptide wherein X=H and Y=OH is free the prior art.
The closest prior to the instant claims is Antohi et al. (Journal of molecular structure 430: 247-258 (1998) - previously cited).  
Antohi et al. teach the dipeptides Ac-L-Pro-L-Ala-NH2 and Ac-L-Pro-D-Ala-NH2, does not teach or suggest a dipeptide of Pal-PA-OH.  The peptides were used as models of a beta-turn region in a peptide (p. 248).  The reference assessed the ab initio energies and geometric parameters of the conformers to evaluate the role of the 
The reference does not teach or suggest substitution of the N-terminal acetyl group with a recited acyl moiety (X variable position).
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 6-8 are allowed.  Claims 6 and 8 are allowed as set forth in the amendment filed 12/17/2021. Claim 7 is allowed as set forth in the above examiner’s amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654